Citation Nr: 0719018	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-32 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for tendonitis, right ankle.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from 
November 1987 to May 1988 and on active duty from 
January 1989 to June 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

On the record at the Board hearing of April 9, 2007, prior to 
the promulgation of a decision on appeal, the veteran 
notified the Board of her request to withdraw her appeal of 
entitlement to an initial evaluation in excess of 20 percent 
for tendonitis, right ankle.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the 
substantive appeal on the issue
of entitlement to an initial disability rating in excess of 
20 percent for tendonitis, right ankle, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 
38 C.F.R. § 20.202 (the Board may dismiss any appeal which 
fails to allege specific error or fact of law in the 
determinations being appealed).  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  
Such withdrawal may be made by the appellant or by his or her 
authorized representative, and if done on the record at a 
hearing, it need not be in writing.  38 C.F.R. § 20.204(a).  
At the April 9, 2007, videoconference hearing before the 
Board, while on the record, the appellant withdrew her appeal 
of the issue of entitlement to an initial disability rating 
in excess of 20 percent for tendonitis, right ankle.  See 
Transcript, p. 2 (April 9, 2007).   Hence, there remain no 
allegations of error of fact or law for appellate 
consideration in the appeal of that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue and the appeal of that issue is dismissed.


ORDER

The appeal of entitlement to an initial disability rating in 
excess of 20 percent for tendonitis, right ankle, is 
dismissed. 


REMAND

The veteran claims that her PTSD stressor occurred during a 
temporary duty assignment she had with the 258th Military 
Police Company (258th MP Co.) during Operation Promote 
Liberty.  She asserts that on a Saturday in March 1990, she 
was assigned to assist the civilian and military police as a 
mass grave in Panama City was opened and many bodies were 
exhumed.  A compensation and pension (C&P) examiner has 
diagnosed the veteran with PTSD and provided a nexus opinion 
connecting the veteran's PTSD to her participation in that 
event.  But to establish service connection for PTSD, the 
claimed stressor must be supported by credible evidence that 
the stressor occurred.  38 C.F.R. § 3.303(f) (2006).  

There is conflicting evidence about when the claimed event 
took place.  The veteran testified that it was a Saturday in 
March 1990 when the bodies were exhumed from a mass grave in 
Panama City.  The newspaper article she submitted reported 
that the bodies were exhumed on Saturday, April 29, 1990.  
The veteran may have mistaken the timing by one month or the 
newspaper article she submitted may not be describing her 
specific claimed stressor.    

There is also conflicting evidence in the record about 
whether the veteran served in Panama at the time of her 
claimed stressor.  The veteran has provided a photocopy of a 
Certificate of Achievement for her participation in Operation 
Promote Liberty, but the personnel records in her claims 
folder do not contain any evidence that she received such a 
certificate or that she served in Panama prior to 1991.  She 
has provided a photocopy of an Air Force flight manifest 
showing that on May 26, 1990, she flew from  Howard Air Force 
Base, in Panama, to England Air Force Base, in Louisiana, but 
the Record of Assignments form in her claims folder does not 
reflect any temporary assignment to Panama.  She has provided 
"buddy statements" from two people who assert she was 
temporarily assigned to Panama, one of whom says he served 
there at the same time she did.  But her service medical 
records show that she received regular allergy shots 
throughout the period from February 1990 to May 1990, with 
the initials of the person giving the shots during that 
period matching those of the person giving the shots before 
and after that period.  Moreover, there are other service 
medical records showing that she was given a sensitivity test 
and a review of her then-current medications in Fort Polk, 
Louisiana, on April 2, 1990.  

The RO asked the United States Armed Services Center for Unit 
Records Research (USASCURR) (which has since changed its name 
to the United States Army and Joint Services Records Research 
Center (JSRRC)) to provide credible evidence verifying the 
veteran's claimed stressor event.  But the August 2002 reply 
from USASCURR appeared to focus on Operation Just Cause, 
which ended in January 1990, rather than on Operation Promote 
Liberty, which began in February 1990.  

Accordingly, further development is needed in trying to 
verify the veteran's claimed stressor.  Her Official Military 
Personnel File (OMPF), which is not in the Claims Folder, may 
contain orders temporarily assigning her to the 258th MP Co. 
for Operation Promote Liberty, performance reviews, travel 
orders, certificates, or other information that can 
corroborate her claimed stressor.  The Operations Reports of 
the 258th MP Co., especially for the months of March and 
April 1990 may provide details about the event the veteran 
describes.  And if the JSRRC focuses on the period of March 
to May 1990, its response may be helpful in resolving these 
conflicts.  

The veteran herself may be able to provide additional 
evidence to help resolve the conflicts.  The original 
document of her Certificate of Achievement would provide 
better evidence than the photocopy in the record.  She may be 
able to provide information about where she obtained the 
May 1990 Air Force manifest that she produced and whether she 
has a copy of a manifest reflecting her deployment to Panama.  
Finally, at the videoconference hearing, she was asked to 
reconcile her account of being in Panama with the April 2, 
1990, clinical records showing  she was given a sensitivity 
test and had had her medications reviewed at Fort Polk, 
Louisiana.  But now that the record reveals a series of 
allergy shots, she may be able to provide an explanation of 
that seeming contradiction.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Notify the veteran that she may submit 
additional evidence that could help 
substantiate her PTSD claim and that 
evidence addressing the seemingly 
conflicting evidence would be particularly 
useful in deciding her PTSD claim.  

2.  Assist the veteran in obtaining 
evidence by developing the record with 
respect to verifying the claimed stressor.  
Such efforts may include obtaining the 
veteran's OMPF and the Operational Reports 
of the 258th MP Co., and asking the JSRRC 
to focus on the period from March to May, 
1990.  Associate any evidence obtained 
with the claims folder. 

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


